


Exhibit 10.4

 

2nd AMENDMENT TO LEASE AGREEMENT

 

This 2ND AMENDMENT TO LEASE AGREEMENT (this “2nd Amendment”) is made by and
between TISHA LAND COMPANY, LLC, a California limited liability company
(“Landlord”), who is the successor-in-interest to Panattoni Investments, LLC, a
California limited liability company, Diepenbrock Investment Properties, a
California limited liability company, and Souza Investments, LLC, a California
limited liability company, and UNITED STATIONERS SUPPLY CO., an Illinois
corporation (“Tenant”).

 

This 2nd Amendment is entered into on September 23, 2010 and amends that certain
Lease Agreement dated December 1, 2001 (the “Original Lease”) and that certain
Amendment to Lease Agreement dated September -, 2003 (the “1st Amendment”).  The
Original Lease, as amended by the 1st Amendment, shall be hereinafter referred
to as the “Existing Lease”.  The Existing Lease, as amended by this
2nd Amendment, shall be hereinafter referred to as the “Lease”.

 

To the extent of any inconsistencies or contradictions between the terms and
conditions of the Existing Lease and this 2nd Amendment, the terms and
conditions contained herein shall supersede and take precedence over those
contained in the Existing Lease.

 

1.               Existing Lease. The Lease Term under the Existing Lease shall
be modified by this 2nd Amendment.

 

2.               Lease Expiration.  Notwithstanding anything to the contrary
contained in the Existing Lease, the Lease Term shall expire on August 31, 2020.

 

3.               New Base Rent Schedule. Notwithstanding anything to the
contrary contained in the Existing Lease, Tenant shall pay Base Rent for the
following periods as follows:

 

 

October 1, 2010 – August 31, 2011

 

$

62,500/mo

 

 

 

 

 

 

 

 

 

September 1, 2011 – August 31, 2012

 

$

63,750/mo

 

 

 

 

 

 

 

 

 

September 1, 2012 – August 31, 2013

 

$

65,025/mo

 

 

 

 

 

 

 

 

 

September 1, 2013 – August 31, 2014

 

$

66,326/mo

 

 

 

 

 

 

 

 

 

September 1, 2014 – August 31, 2015

 

$

67,652/mo

 

 

 

 

 

 

 

 

 

September 1, 2015 – August 31, 2016

 

$

69,005/mo

 

 

 

 

 

 

 

 

 

September 1, 2016 – August 31, 2017

 

$

70,385/mo

 

 

 

 

 

 

 

 

 

September 1, 2017 – August 31, 2018

 

$

71,793/mo

 

 

 

 

 

 

 

 

 

September 1, 2018 – August 31, 2019

 

$

73,229/mo

 

 

 

 

 

 

 

 

 

September 1, 2019 – August 31, 2020

 

$

74,693/mo

 

 

 

4.               Tenant Improvements: Landlord, at Landlord’s sole cost and
expense, shall perform the following improvements (collectively, the
“Improvements”):

 

A.    Caulking the concrete exterior wall joints as needed throughout the
building, which work shall commence within thirty (30) days of mutual execution
and delivery of this 2nd Amendment and be completed diligently thereafter;

 

B.    Fill asphalt paving cracks in the parking lot, which work shall commence
within thirty (30) days of mutual execution and delivery of this 2nd Amendment
and be completed diligently thereafter;

 

 

Initials

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

C.    Apply seal coat to, and stripe, parking lot, which work shall be completed
by July 1, 2012; and

 

D.    Separate thermostats and appropriate  mechanical work  shall be provided
for the HVAC unit that currently handles the break room and the other portion of
the office to allow for separate  temperature  control of the office and break
room areas (such that the HVAC unit will not have to heat or cool unoccupied or
unused areas).  Work shall be completed by May 30, 2011.  Landlord agrees to
cover these costs to a maximum amount of six thousand dollars ($6,000).  Any
costs above this amount shall be borne by Tenant.

 

Tenant shall cooperate with Landlord’s performance of the Improvements,
including, without limitation, giving Landlord commercially reasonable access to
the Property to perform the Improvements during normal business hours.  By
execution of this 2nd Amendment, Tenant authorizes Landlord to enter upon the
Property to perform the Improvements and acknowledges and agrees that Tenant may
have limited access to the Property during Landlord’s performance of the
Improvements.  However, Landlord agrees to use commercially reasonable efforts
to coordinate the timing of the performance of the Improvements with Tenant in
order to minimize disruption to the operations of Tenant at the Premises. 
Tenant hereby releases Landlord from any and all costs, claims, damages,
injuries, liabilities or expenses Tenant may incur as a result of Landlord’s
access to the Property and the performance of the Improvements, except to the
extent caused by Landlord’s gross negligence or willful misconduct.  The
foregoing grammatical paragraph is in addition to, and not in replacement of,
the terms of Sections 5.06 and 6.02 of the Existing Lease.

 

5.     Options to Extend: Tenant shall have the right to extend the Lease Term
(the “Extension Option”) for two (2), five (5)-year periods (each an “Option
Term”) if Tenant (i) gives Landlord written notice of such election (the “Option
Notice”) not later than ninety (90) days before the expiration of the then
applicable Lease Term; and (ii) there exists no uncured material default on the
part of Tenant under the Lease (as described in Section 10.02 of the Original
Lease) on the date of giving the Option Notice and on the date of the expiration
of the then applicable Lease Term.  The foregoing conditions are for the sole
benefit of Landlord, and Landlord, alone, shall have the right in its sole and
absolute discretion to insist on strict observance with the foregoing conditions
or to waive any of the foregoing conditions.  All of the terms and conditions of
the Lease shall apply during each Option Term (other than the obligation for
Landlord to perform the improvements described in Section 4 of this
2nd Amendment, and other than the further right to extend the Lease Term after
Tenant exercises the Extension Option for the second Option Term, which
obligation and right shall be inapplicable).  The Base Rent for the first year
of the first Option Term shall be in the amount of $76,187/month, and shall
increase annually thereafter at a rate of two percent (2%) per annum through and
including the second Option Term (if applicable).  If Tenant fails to deliver an
Option Notice within the prescribed time period, then the Extension Option shall
lapse and there shall be no further right to extend the Lease Term.  Tenant’s
right to exercise the Extension Option for the second Option Term shall be
conditioned upon Tenant successfully exercising the Extension Option for the
first Option Term.  Except as provided in this Section 5, Tenant shall have no
right or option to extend the Lease Term, including, without limitation, the
terms and conditions contained in Section 7 of the Rider to the Original Lease.

 

6.     Real Estate Commission:   Landlord is represented by Cassidy Turley
(“Landlord’s Broker”) and Tenant is represented by Grubb & Ellis (“Tenant’s
Broker”).  Landlord shall be responsible for payment of all commissions. 
Tenant’s Broker shall be paid a fee of three percent (3%) of the Base Rent
described in Section 3 above.  Landlord’s Broker shall be paid a fee of two and
one half percent (2.5%) of the Base Rent described in Section 3 above. 
Commission shall be due and payable within fifteen (15) days after the mutual
execution of this 2nd Amendment.  There shall be no fees or commissions due
Landlord’s

 

 

Initials

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Broker and/or Tenant’s Broker with respect to any Option Term.  Landlord
warrants and represents to Tenant that Landlord has not engaged or contracted
with any person, firm or entity other than Landlord’s Broker to serve or act as
a broker, agent or finder for the purpose of the transactions contemplated in
this 2nd Amendment.  Tenant warrants and represents to Landlord that Tenant has
not engaged, contracted with or dealt with any person, firm or entity, other
than Tenant’s Broker (Landlord’s Broker and Tenant’s Broker are sometimes
referred to herein collectively as the “Brokers”), to serve or act as a broker,
agent or finder for the purpose of the transactions contemplated in this 2nd
Amendment.  Tenant shall and does hereby indemnify and hold harmless Landlord
from and against any claim for any consulting fee, finder’s fee, commission, or
like compensation, including reasonable attorneys’ fees in defense thereof,
payable in connection with this 2nd Amendment and asserted by any party arising
out of any act or agreement by Tenant, excluding the commissions payable by
Landlord to the Brokers as described above.  Landlord shall and does hereby
indemnify and hold harmless Tenant from and against any claim for any consulting
fee, finder’s fee, commission, or like compensation, including reasonable
attorneys’ fees in defense thereof, payable in connection with this 2nd
Amendment and asserted by any party arising out of any act or agreement by
Landlord (including the commissions payable by Landlord to the Brokers as
described above).

 

7.     AS-IS:    Tenant is currently in possession of the Property.  Tenant
accepts the Property in its “AS-IS” condition, without warranties of any kind,
including without limitation, any warranty of condition, or compliance with law,
or that the Property is suitable for Tenant’s use.  Tenant agrees that Landlord
has no obligation and has made no promise to alter, remodel, improve, or repair
the Property or any part thereof or to bring into compliance with any laws or
improve any condition existing in the Property, except as expressly provided in
Section 4 above and as may otherwise be required by the Existing Lease.

 

8.     No Default: Tenant agrees, to the actual knowledge of the undersigned on
behalf of Tenant, that no default on the part of Landlord exists in the
performance of the terms, covenants, and conditions set forth in the Existing
Lease required to be performed on the part of Landlord as of the date of this
2nd Amendment.

 

9.     Counterparts: This 2nd Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.   Definitions: All capitalized terms not otherwise defined herein shall have
the same meanings utilized in the Existing Lease; provided, however, that to the
extent any capitalized term is defined in this 2nd Amendment differently from
the definition given in the Existing Lease, the definition utilized in this
2nd Amendment shall be controlling.

 

11.   Notices:  Notwithstanding anything contain to the contrary in
Section 13.06 of the Original Lease, notices to Tenant shall be addressed as
follows:

 

United Stationers Supply Co.

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015

 

 

Attn:

Vice President — Engineering

 

With a copy to:

 

United Stationers Supply Co.

 

 

One Parkway North Boulevard

 

 

Deerfield, Illinois 60015

 

 

Attn:

General Counsel

 

 

Initials

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have executed this 2nd Amendment to be effective on the
date first set forth above.

 

LANDLORD:

 

TENANT:

TISHA LAND COMPANY, LLC,

 

UNITED STATIONERS SUPPLY CO.,

a California limited liability company

 

an Illinois corporation

 

 

 

By:

/s/ Ted Gallagher

 

By:

/s/ Richard W. Gochnauer

 

 

 

 

 

 

Printed:

Ted Gallagher

 

Printed:

Richard W. Gochnauer

 

 

 

 

 

 

Its:

Managing Partner

 

Its:

CEO

 

 

 

 

 

 

 

Date:

9/23/10

 

Date:

9/21/10

 

 

Initials

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
